Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered October 28, 2011, which, in this action for, *473inter alia, breach of condominium bylaws, granted plaintiffs motion for counsel fees to the extent of awarding fees in the amount of $50,086 (inclusive of disbursements), unanimously affirmed, without costs.
There is no basis in the record to disturb the court’s determination of counsel fees (542 E. 14th St. LLC v Lee, 66 AD3d 18, 24 [1st Dept 2009]). After a hearing, the trial court determined that counsel fees in the amount of $50,086 were reasonable based on, among other things, the lack of any complex or extraordinary questions of law involved in the matter. Further, the trial court considered the relevant factors in determining reasonable attorney fees and its findings are supported by the record (1050 Tenants Corp. v Lapidus, 52 AD3d 248 [1st Dept 2008]). Concur — Tom, J.R, Andrias, Renwick, DeGrasse and Richter, JJ.